        Case 3:17-cv-00101-RDM Document 226 Filed 02/15/19 Page 1 of 4




February 15, 2019                                                                    Jonathan E. Paikin
                                                                                         +1 202 663 6703 (t)
                                                                                         +1 202 663 6363 (f)
                                                                            jonathan.paikin@wilmerhale.com
Via ECF

Judge Thomas I. Vanaskie
JAMS, Inc.
1717 Arch Street, Suite 3810
Philadelphia, Pennsylvania 19103

       Re: CFPB’s February 4 Letter Regarding In Camera Review

Dear Judge Vanaskie:

      I write in response to the CFPB’s February 4, 2019 letter submitting its first set of
documents for in camera review. Defendants appreciate this opportunity to respond.

        As an initial observation, it is important to keep in mind that in Defendants’ view, the
CFPB has sought through its enforcement powers to impose its policy preferences over those of
the Department of Education (“ED”), which prescribed and oversaw Defendants’ student loan
servicing and collections. The CFPB is not acting solely as an enforcement agency; it has been
intimately involved in discussions with policymakers about servicing and collection practices
during the period at issue in this lawsuit. This case, at its core, is about the reasonableness of
Defendants’ conduct under a government contract servicing and collecting on federal student
loans. And, fundamentally, if that conduct falls within the range of choices debated among
policymakers in the federal government that administers and controls the contract, Defendants
should be allowed to present those facts to the jury.

        The CFPB has made two arguments regarding relevance: (1) that Defendants cannot
make a “compelling” or “particularized” showing regarding the CFPB’s communications with
ED, and (2) that internal CFPB communications are “legally irrelevant.” See Doc. 144 at 6–8.
As the Court previously recognized, Defendants are at a distinct disadvantage in describing the
potential relevance of documents based on the CFPB’s conclusory and vague descriptions of
them. See Dec. 10, 2018 Hrg., at 69:3–7 (Defendants cannot effectively “identify the reason why
they seek the documents” without knowing “what the documents provide.”). Likewise, the
Special Master previously stated that a “definitive determination” on relevance likely could not
be made without additional information from the parties. See Jan 28, 2019 Hrg., at 100–01.

        Nevertheless, Defendants have reviewed what little information has been provided and
write to provide some context to inform in camera review of the documents. Navient very much
welcomes the opportunity to meaningfully address specific questions that may arise during that
review so that the Special Master can apply the Third Circuit’s balancing test, which requires
taking into account both “the issues involved” in the litigation and “the role of the government”
           Case 3:17-cv-00101-RDM Document 226 Filed 02/15/19 Page 2 of 4

February 15, 2019
Page 2



in the controversy. See Redland Soccer Club, Inc. v. Dep’t of Army, 55 F.3d 827, 854 (3d Cir.
1995).

        First, as to the CFPB’s argument about relevance, the Court previously ruled that
communications between ED and the CFPB are “inherently relevant” because Defendants
performed the activities at issue under contract with ED and subject to ED’s continuous
oversight. See Dec. 10, 2018 Hrg., at 75:4–10. Without seeing the documents, Defendants are
already aware of some areas of disagreement between the CFPB and ED. For example, the
CFPB alleges in Counts I and II that Navient failed to adequately advise borrowers about
repayment options. As evidence, the CFPB points principally to a repayment options guide
provided to call center representatives. But the guide that forms the basis of the CFPB’s claims
was submitted to ED on several occasions and approved by ED. 1 Likewise, ED performed call
monitoring throughout the period at issue. The CFPB cites to one of those reviews as evidence,
but ED had actually concluded from that review that Navient was not improperly steering
borrowers into forbearance. 2 The CFPB may not agree with ED, but at all relevant times
Navient acted as a contractor for ED and was required by law to conform its conduct to ED’s
expectations. That issue goes to essential elements of the CFPB’s claims—i.e., whether
implementing a federal government program consistent with regulatory and contractual
expectations can constitute “taking unreasonable advantage” of consumers or causing them
“substantial injury,” as well as whether any such injury is “outweighed by countervailing
benefits to consumers or to competition.” 12 U.S.C. § 5531. In addition, Navient’s affirmative
defenses include defenses based on its expectations under that contract, including a defense that
ED had not expressed any concern about Navient’s servicing policies and that the company
lacked fair notice that another federal agency would later impose different requirements through
an enforcement action. See Answer at 29 (describing fair notice defense); id. at 30–31
(describing defenses based on Defendants’ contract with ED). Communications between ED and
the CFPB would be relevant to those defenses. See, e.g., S.E.C. v. Kovzan, 2012 WL 4819011, at
*5 (D. Kan. Oct. 10, 2012) (ruling that non-public agency documents were relevant to fair notice
defense to the extent they showed inconsistent interpretations of regulation).

        The CFPB’s February 4 submission includes various documents that could be relevant to
those defenses. For example, Category 80 relates to communications between the CFPB and ED
regarding “a new set of repayment rights” for borrowers that ED would seek to implement in
future servicing contracts, including new requirements for informing borrowers about repayment
options. 3 Similarly, Category 40 contains briefing materials to prepare the former CFPB
Director for a meeting with the Federal Student Aid Advisory Board to discuss issues related to

1
 See Ex. 1 (Rule 30(b)(6) Deposition of the Department of Education, By and Through Their
Designee, Lisa Tessitore, Tr. 30-34 (May 24, 2018).
2
    Doc. 126-1 (ED statement in response to press reports regarding this review).
3
 U.S. Department of Education, Fact Sheet: Protecting Student Loan Borrowers (April 28,
2016), available at https://www2.ed.gov/documents/press-releases/04282016-protecting-
borrowers.doc.
        Case 3:17-cv-00101-RDM Document 226 Filed 02/15/19 Page 3 of 4

February 15, 2019
Page 3



student loans. See Doc. 207 at 7. Federal Student Aid is the ED office responsible for
communicating with contractors like Navient. If these documents describe ED’s views about
how servicers were expected to perform under the contract, those documents would be relevant
to the defenses. Similarly, Category 37 includes discussions regarding the guidance the CFPB
and ED should provide to servicers regarding credit reporting. See Doc. 107 at 6–7; CFPB
Supplemental Privilege Log (Feb. 5, 2019). The CFPB claims in Count XI that Navient
furnished inaccurate information to credit reporting agencies. As evidence, the CFPB relies on
guidance from ED. Documents containing ED’s interpretation of that guidance or ED’s views
on accurate credit reporting would therefore be relevant to Navient’s defenses.

        Second, the CFPB’s assertion that all internal documents are “irrelevant as a matter of
law” is unsupported. Even if “unpublished views” of low-level CFPB employees are irrelevant,
the facts underlying those views may be relevant. Facts are not protected by the deliberative
process privilege. See In re Grand Jury, 821 F.2d 946, 959 (3d Cir. 1987). To the contrary, the
government is required to segregate and produce relevant facts contained in documents over
which it is asserting deliberative process privilege. See Pa. Dep't of Pub. Welfare v. United
States HHS, 623 F. Supp. 301, 307 (M.D. Pa. 1985). And even if facts are not segregable from
deliberative materials, such materials must be produced if the relevance of those facts outweighs
the government’s interest in withholding them. See Redland Soccer Club, 55 F.3d at 854. Here,
the CFPB has not demonstrated that it has produced reasonably segregable facts. To the
contrary, the Court found the CFPB’s assertion that it had produced all segregable facts to be
“heavily opinion-laden” and “entirely conclusory.” Dec. 10, 2018 Hrg., at 51–53.

        Defendants expect that there are relevant facts that have been withheld. For example,
Category 28 describes the CFPB’s engagement of an outside consultant to collect borrower data
for use in developing a proposal for how borrowers should be informed about repayment options.
See Doc 207 at 6. Even if the deliberations leading to the proposal are privileged, the underlying
data is purely factual and relevant to the CFPB’s claim that Navient did not adequately inform
borrowers about repayment options.

        The CFPB argues that “Defendants already have all of the facts about their alleged
conduct,” Doc. 144 at 9, and that “reference[s] to [Defendants’] conduct” contained in internal
CFPB documents are irrelevant, Doc. 2017 at 5 n. 5. This is a remarkable proposition given
what Defendants have learned to date. For example, the CFPB initially withheld as privileged an
internal report describing a 2013 site visit the CFPB performed at Navient’s facilities. The
CFPB subsequently unredacted portions of the report that included exculpatory facts, such as
descriptions of instances where Navient appropriately advised borrowers about repayment
options. See CFPB-NAV-0043785. To the extent withheld materials similarly contain facts
about Defendants’ conduct, those facts should be produced. For example, Category 22 refers to
documents prepared in the course of an examination of statements made by Pioneer about federal
loan rehabilitation (Counts VII-X). Defendants would also expect that Categories 40 and 44,
which contain briefing materials to prepare the former CFPB Director for discussions related to
student loans, would include factual information about Navient and Pioneer.
        Case 3:17-cv-00101-RDM Document 226 Filed 02/15/19 Page 4 of 4

February 15, 2019
Page 4



        Furthermore, internal documents, even though unpublished, may actually reflect the
official views of the federal government that are relevant to the CFPB’s claims. See Coastal
States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 867–69 (D.C. Cir. 1980) (requiring
production of internal documents containing “established policy on which the agency relies” in
order to prevent the agency from “develop[ing] a body of secret law . . . hidden behind a veil of
privilege”). The CFPB has published essentially no guidance on the conduct that it considers
unlawful. Where internal agency documents are necessary to establish the scope of conduct
being challenged by the government, courts have overruled the government’s objection that such
materials are not relevant. See, e.g., United States ex rel. Shamesh v. CA, Inc., 314 F.R.D. 1, 9
(D.D.C. 2016) (ordering production of government analysis regarding defendant’s transactions).
Defendants are entitled to such documents here.

                                              ***

        Again, we respectfully request the opportunity to address specific questions that the
Special Master may have about specific documents as it applies the balancing test set forth in
Redland Soccer Club. It is necessarily a speculative exercise to attempt to explain the relevance
of documents for which we have been provided no meaningful information—much less to make
the “particularized” showing the CFPB has demanded. Defendants are entitled to present their
defenses to the jury, and the reasonableness of their conduct is informed by the government’s
policy discussions related to servicing and collection activities performed by Defendants.



                                                    Respectfully submitted,



                                                    /s/ Jonathan E. Paikin
